UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7758


CARLOS R. ROBINSON,

                 Petitioner - Appellant,

          v.

HAROLD CLARKE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00189-RAJ-DEM)


Submitted:   February 26, 2013             Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos R. Robinson, Appellant Pro Se.       Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlos      R.    Robinson     seeks      to    appeal       the     district

court’s    order     accepting      the     recommendation         of    the     magistrate

judge and denying as untimely Robinson’s 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of   appealability.             28    U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial     showing        of    the    denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,       537    U.S.       322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Robinson has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument       because     the    facts       and   legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3